The state has filed an able motion urging that we were in error in holding that the Act of the Legislature providing for the present court at Port Arthur was a "local" or "special" law. The motion frankly concedes that if the act in question is a "local" or "special" law the court's conclusion is correct.
Much has been written and much confusion has arisen about when a law is or is not a "local" or "special" law. The matter cannot be determined correctly except by reference to the subject matter of the legislation and the history incident to it. Having this in mind the question in the particular instance does not appear difficult of solution. Prior to the amendment of 1912, Sec. 5 of Art. 11 of our constitution read in part as follows:
"Cities having more than ten thousand inhabitants may have their charter granted or amended by special act of the Legislature. * * *"
From this language it would appear that the framers of the constitution themselves regarded and fixed upon such legislation the character of "special" or "local" laws. The legislature was being constantly called upon and responding thereto in creating and amending charters of cities until the amendment of the constitution in 1912 expressly withdrew from the legislature the right to enact such a law as it passed in 1923 creating the Port Arthur Corporation Court. This Act conferred no right upon the city to amend their charter in respect to their court and *Page 423 
thereby change the form and jurisdiction of it whereby it became inconsistent with the general law of the state prescribing the power and jurisdiction of a corporation court.
We have examined with interest the many authorities cited by the state's attorney in his motion and have also re-examined the authorities cited in our original opinion in support of the conclusion there announced. We think a review of the authorities not called for.
Believing our conclusions to be correct and supported both by reason and authority the state's motion for rehearing is overruled.
Overruled.